Citation Nr: 0013027	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from October 1942 to November 
1946.

At the veteran's personal hearing in July 1999, the veteran 
was asked whether any physician had ever told him that he or 
she believed the veteran's tinnitus was directly related to 
exposure to loud noise during service (transcript (T.) at p. 
5).  In response, the veteran indicated both Dr. L. and Dr. 
T. had both given this opinion, noting that he "had told 
them what the situation was, and that's what they believe was 
a problem" (T. at p. 5).  

While the veteran has indicated that Dr. L. is now deceased, 
he noted that he had had some contact with Dr. T. who is now 
apparently retired.  Although Dr. T. has denied that he has 
retained any of the veteran's treatment records, the veteran 
furnished the regional office (RO) with Dr. T.'s telephone 
number in December 1998, and there is no indication in the 
record that the RO used that telephone number to either 
confirm the nexus opinion attributed by the veteran to Dr. T. 
or the existence of pertinent treatment records.  Moreover, 
at the veteran's hearing of July 1999, once the veteran 
proffered that Dr. T. had opined that there was a nexus 
between the veteran's tinnitus and active service, the Board 
of Veterans' Appeals (Board) finds that the hearing officer 
was then obligated to specifically advise the veteran as to 
what was necessary to complete his application for Department 
of Veterans Affairs (VA) benefits.  38 U.S.C.A. § 5103 (West 
1991); Constantino v. West, 12 Vet. App. 517 (1999).

Therefore, based on the above, the Board finds that it has no 
alternative but to remand the issue of entitlement to service 
connection for tinnitus to give the veteran an opportunity to 
provide a written opinion that his tinnitus was related to 
active service in order to well ground his claim for service 
connection for tinnitus.  While in remand status, the RO 
should further proceed to independently contact Dr. T. and 
request any pertinent medical records in his possession, 
including any records which support the opinion that there is 
a relationship between the veteran's tinnitus and noise 
exposure during service.  

A decision with respect to the remaining issue of entitlement 
to service connection for hearing loss will be deferred 
pending the completion of the development requested by this 
remand.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his hearing loss 
and tinnitus.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records other than 
those now on file pertaining to the 
veteran's hearing loss and tinnitus, 
including any pertinent medical records 
in the possession of Dr. T., including 
but not limited to records which support 
the opinion that there is a relationship 
between the veteran's tinnitus and noise 
exposure during the veteran's active 
service.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate entitlement to 
service connection for hearing loss and 
tinnitus.  

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter, "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




